DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 16, 18, 19 are pending.  Applicant’s previous election of group I still applies, but all the non-elected claims are currently cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/21 has been entered.
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  
Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
If this application currently names joint inventors: in considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1, 16, 18, 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over St Clair et al. (U.S. 4,783,504) in view of Donald et al. (U.S. 2003/0144418) in view of Takeichi et al. (U.S. 5,700,874).
Regarding claims 1, 16, 18, 19, St Clair teaches an alkoxysilyl group grafted hydrogenated block copolymer of the A-B-A structure with the A block being, e.g., entirely (100%) styrene, and the B blocks being, e.g., entirely (100%) isoprene or butadiene as claimed and with the alkoxysilyl group being grafted via the use of dicumyl peroxide (as in claim 19 and inherently having the half life of claim 18 based on the present specification) to graft vinyltriethoxysilane onto the hydrogenated block copolymer at an amount of 0.1-20wt% (overlapping the claimed range) (see abstract, col. 3, line 20-col. 4, line 45, claim 7 of St Clair).  The copolymer may consist of only the styrene, butadiene/isoprene, and the alkoxysilyl groups, as claimed.  St Clair also discloses that the A block may be 7-45wt% of the overall block copolymer leaving 55-93wt% of the B block (col. 3, lines 20-40) which overlaps the claimed A:B ratio.  St Clair teaches that the final silane grafted hydrogenated copolymer may be crosslinked via a suitable catalyst such that prior to use of such a catalyst the copolymer is not crosslinked as claimed (col. 4, lines 1-10).
St Clair does not disclose the claimed hydrogenation rates.  However, Donald, which is also directed to styrene-diene block copolymers (see abstract and [0017-0019]) for use in sealant applications ([0198], [0202]), teaches that such copolymers may have a ratio of aromatic to conjugated diene blocks (A:B as claimed) of 5:95-60:40 ([0023] overlapping the claimed ratio), may have a weight average molecular weight, number average molecular weight, and MW distribution that overlaps the MW properties used in the present application ([0025]-[0026]), and may be hydrogenated by hydrogenating both the conjugated diene, i.e., main and side chain units, (at least 95% hydrogenation) and aromatic blocks (at least 90% hydrogenation) of the copolymer (instead of just the conjugated diene block) the copolymer has improved properties at elevated temperatures and increased Tg ([0003], [0008]-[0012]).  The above hydrogenation 
Thus, it would have been obvious to one having ordinary skill in the art to have used a hydrogenated copolymer as taught by Donald (i.e., aromatic, main and side chains, at the above described hydrogenation levels, the above A:B ratio, and the above MW properties) as the hydrogenated copolymer called for by St Clair because Donald teaches that such a hydrogenation produces increased Tg and improved high temperature properties of the copolymer.  St Clair already discloses an overlapping A:B ratio (as explained above), but Donald makes this additionally and alternatively obvious as explained above.
In addition and as an alternative to the A:B ratio being obvious as explained above, Takeichi is also directed to a hydrogenated aromatic/conjugated diene block copolymer grafted with an unsaturated silane compound (see abstract) for sealant (adhesive) applications (col. 5, lines 10-15) and teaches that the ratio of aromatic to conjugated diene blocks (the claimed A:B ratio) may be 20/80-95/5 to provide a beneficial balance of physical properties (col. 5, lines 5-15).  Thus, it would have been even more obvious to use a hydrogenated aromatic/conjugated diene block copolymer with an A:B ratio overlapping the claimed range (as taught by Takeichi) in the hydrogenated copolymer called for by St Clair in order to provide a beneficial balance of physical properties as taught by Takeichi.
Although modified St Clair teaches all of the above product by process limitations, these limitations are given limited patentable weight.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product .
Claim(s) 1, 16, 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gorman et al. (U.S. 4,822,857) in view of Donald et al. (U.S. 2003/0144418) in view of Takeichi et al. (U.S. 5,700,874).
Regarding claims 1, 16, 18-19, Gorman teaches an alkoxysilyl group grafted hydrogenated block copolymer (see abstract).  The final grafted copolymer begins with a hydrogenated block copolymer having an A-B-A block structure with the A blocks being vinyl aromatic (e.g., styrene) repeating units (i.e., only those units such that the styrene would be the 100% of that block as claimed) and with the B blocks being a conjugated diene (e.g., butadiene, which is a linear conjugated diene) repeating units (i.e., only those units such that the butadiene would be 100% of that block as claimed) and with that hydrogenated block copolymer being grafted with vinyltriethoxysilane (as claimed) via an organic peroxide such as dicumyl peroxide (as in claim 19 and inherently having the half life of claim 18 based on the present specification) at about 0.1-20wt%, overlapping the claimed range (col. 1, line 45-col. 2, line 65).  Styrene and butadiene (the only repeating units in the pre-grafted block copolymer above) do not include polar groups.  The pre-grafted hydrogenated copolymer consists of only the above A and B blocks with the grafted copolymer consisting of only the A and B blocks with the additional grafted silane groups.
Gorman also discloses that the A block may be 7-45wt% of the overall block copolymer leaving 55-93wt% of the B block (col. 1, lines 45-60) which overlaps the claimed A:B ratio.  Gorman teaches that the final silane grafted hydrogenated copolymer may be crosslinked via a 
Gorman does not disclose the particular hydrogenation degree of the copolymer prior to grafting and is flexible with respect to the pre-grafted hydrogenated copolymer (col. 1, lines 60-70).  However, Donald, which is also directed to styrene-diene block copolymers (see abstract and [0017-0019]), teaches that such copolymers may have a ratio of aromatic to conjugated diene blocks (A:B as claimed) of 5:95-60:40 ([0023] overlapping the claimed ratio) and may be hydrogenated by hydrogenating both the conjugated diene, i.e., main and side chain units, (at least 95% hydrogenation) and aromatic blocks (at least 90% hydrogenation) of the copolymer (instead of just the conjugated diene block) the copolymer has improved properties at elevated temperatures and increased Tg ([0003], [0008]-[0012]).  The above hydrogenation ranges overlap the claimed range, such that the overall hydrogenation range of the copolymer (in claim 1) and the main/side and aromatic hydrogenation rates (as in claim 16) overlap the claimed ranges.  
Thus, it would have been obvious to one having ordinary skill in the art to have used a hydrogenated copolymer as taught by Donald (i.e., aromatic, main and side chains, at the above described hydrogenation levels and the above A:B ratio) as the hydrogenated copolymer called for by Gorman because Donald teaches that such a hydrogenation produces increased Tg and improved high temperature properties of the copolymer.  Gorman already discloses an overlapping A:B ratio (as explained above), but Donald makes this additionally and alternatively obvious as explained above.
In addition and as an alternative to the A:B ratio being obvious as explained above, Takeichi is also directed to a hydrogenated aromatic/conjugated diene block copolymer grafted 
Although modified Gorman teaches all of the above product by process limitations, these limitations are given limited patentable weight.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP 2113.
Response to Arguments
Applicant’s remarks are not persuasive.
Applicant argues that both St Clair and Gorman require a coupling agent to form the block copolymer.  This is not correct for either reference.  Both references clearly teach that the “coupling agent” embodiment that Applicant is referring to (i.e., A-B-Y-C-A) is only one embodiment and is not required.  Both references clearly teach another embodiment with just A-B-A and both rejections above explicitly refer to the “A-B-A” embodiment and provide citations to the portions in the respective references that teach the A-B-A structure, such that the rejections above are the same as in the previous office action (thus this action is final).  In other words, as 
Applicant appears to argue unexpected results, but the claims are not commensurate in scope in terms of the type, amount, and arrangement of repeating units in the copolymer in the claims compared to the examples.

Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787